92 F.3d 1193
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Said MOOBARK, Plaintiff-Appellant,v.AIRLINE TRAINING CENTER;  Airline Training Center Arizona,Inc., an Arizona corporation, Defendants-Appellees.
No. 95-16509.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Said Moobark appeals pro se the district court's summary judgment dismissal of his employment discrimination action.  We affirm for the reasons stated in the district court's Order filed on April 18, 1995.   See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir.1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3